The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2014

                                      No. 04-13-00505-CR

                                Christopher G. CARRINGTON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR8418A
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on December 16, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to January 15, 2014. The brief has not been filed. Appellant’s attorney is
ORDERED to respond to this court in writing within ten days of the date of this order. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If appellant’s attorney fails to file an adequate
response within ten days, this appeal will be abated to the trial court for an abandonment hearing,
and the trial court will be asked to consider whether sanctions are appropriate against appellant’s
attorney. TEX. R. APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court